DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-12, 15, in the reply filed on 9/16/2020 remains acknowledged.
Applicant’s election without traverse of:
(i-a) cellulose particles, reading on claim 8;
(ii-a) keratin material of the face, reading on claim 12;
(v) carbon black, reading on claim 3;
(vi) claim 2 reading on carbon black, and claims 4, 5 & 6 reading on cellulose particles in the form of Cellulobeads USF shown as Example 1 in Table 1 in the specification of the present application, 
in the reply filed on 9/16/2020 remains acknowledged.
Claims 13-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2020.
Claim 11 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2020.  

Response to Arguments
Applicants' arguments, filed 12/7/2021, have been fully considered, but are not persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Page et al. (US 2017/0172904 A1; 2017; PCT filed 2015 Jun 30; cited in a prior Office action), as evidenced by Jiang et al. (US 2017/0143597 A1; 2017; PCT filed 2015 Apr 30; cited in a prior Office action), and Daito Kasei (“Cellulobeads: 2013; https://fashiondocbox.com/115730751-Beauty/Cellulobeads.html, accessed 9/14/2021; cited in a prior Office action).

In discussing organic fillers [0084], Applicant elected cellulose particles such as those sold under the name Cellulobeads by the company Daito Kasei are named [0086].  
[0087] According to a particular embodiment of the invention, the organic filler(s) are chosen from spherical cellulose particles.  
[0088] In the context of the present invention, the term "spherical particles" means particles in the form or substantially in the form of a sphere, which are insoluble in the medium of the composition according to the invention. 
[0089] According to a particular embodiment, the spherical cellulose particles that may be used in the context of the invention are microparticles. Preferably, they have a size, expressed as the volume-mean particle diameter D(4,3), ranging from 0.1 to 35 μm, preferably from 1 to 20 μm and more particularly from 4 to 15 μm. 
[0090] Examples of spherical cellulose microparticles that may especially be mentioned include the solid cellulose beads sold under the names … [Applicant elected] Cellulobeads USF by the company Daito Kasei Kogyo.
Cellulose, as [Applicant elected] Cellulobeads USF from Daito Kasei, are used in each of Example Compositions 3-10, in quantities ranging from 5-10% Table at [0321] 
Regarding the elected facial keratin materials (claim 12 only requires application to skin, not to facial skin), Page teaches a preferred embodiment of the invention is a composition for caring for bodily and/or facial skin, preferably facial skin [0304].  A product used for (applied to) the face, is mentioned at [0293].  Thus, application to the facial skin is also taught by Page.
Although Page is silent about the wet point for oil and the wet point for water, or the size of the Cellulobeads USP, these parameters are documented by Jiang.  As indicated on the record, Jiang teaches, inter alia, 
Among particles preferred, the following is taught:
[0279] Cellulobeads USF (wet point for oil is 296.0
ml/100 g, wet point for water is 400.8 ml/100 g, the ratio of
the wet point for water/the wet point for oil is 1.4) with a
particle size of 4 μm;
Jiang establishes that the recited characteristics of a cellulose are applicable to the elected Cellulobeads USF; namely, a wet point for oil 296.0 ml/100 g, is in the range required by claim 1, a wet point for water 400.8 ml/100 g, is in the range required by claim 1; a particle size of 4 μm satisfies the range of claim 4, and the ratio of 1.4 satisfies the range of claim 5.
Regarding claims 2-3, and the recited embodiment of protection from Applicant elected carbon black, the Examiner construes this as a characteristic of the claimed 
Regarding the porous particle limitation of claim 6, Applicant’s election of Cellulobeads USP was indicated to have the recited property of porosity; accordingly, this property is characteristic of the Cellulobeads USP particle containing compositions of Page.  It is further noted that the Daito Kasei Cellulobeads document shows pictures of Cellulobeads USP, where pores can be visually seen (4th page, Item 3, middle 3 μm photograph), indicating the recited porosity property of Cellulobeads USP.
Regarding the alternatives of claim 12, Applicant indicated this claim reads on the elected species combination.  Accordingly, the recited embodiment of protection of at least one of the alternative damages are construed as characteristic of the same Cellulobeads USF, being applied to skin, such as the elected facial skin.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Applicant argues:
Claim(s) 1-6, 10, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Page et al. (US 2017/0172904A1; 2017; PCT filed 2015 Jun 30), as evidenced by Jiang et al. (US 2017/0143597A1; 2017; PCT filed 2015 Apr 30), and Daito Kasei ("Cellulobeads: 2013; https://fashiondocbox.com/115730751-Beauty/Cellulobeads.html, accessed 9/14/2021). 
consists of one material selected from the group consisting of cellulose, boron nitride, and silica
Page describes at least two kinds of fillers in his composition. See, e.g., Page, paragraphs [0117]-[0125]. Where Page describes at least one filler at paragraph [0125], this is in the context of a mixture of one filler with silica. Page describes "[a]ccording to a particular embodiment, the composition comprises at least one filler chosen from spherical porous silica particles, in particular spherical porous silica microparticles, and the mass ratio R of silica/fillers other than silica is greater than or equal to 0.75, preferably between 0.75 and 3." 
Accordingly, a teaching of a mass ratio R of silica/fillers necessarily includes two materials, the silica and at least one filler, and does not anticipate "the particle...consists of one material." 
Withdrawal of the rejection is respectfully requested. 

This is not persuasive.
The Examiner acknowledges the amendment to claim 1.  In contrast to the implication of the argument, the Examiner construes the amended “consists of one” limitation (line 7) is applied to “the [i.e., at least one] particle” (line 8, referring to lines 3-4).  However, the claim nests the amended “consists of one” language within the broader “at least one composition comprising” (line 3), which is open construction, permitting other materials being present.  The narrower limitation is applied to one of the particles in the composition.  This is taught by Page.  The Cellulobeads contain only the one material, cellulose, meeting the requirement of the “consists of one material …[ i.e., ] cellulose”, reading on claim 1.  The fact that other particles, e.g., containing silica, are also present (as separate particles) in the Page formulations, is a formulation construct not excluded from claim 1, because the claim uses open “comprising” construction, which permits other (within the comprising at least one particle) materials, even when the additional particles are made of different materials (as long as there is at least one particle containing only cellulose and is not coated, which is taught by Page).  Thus, two kinds of fillers (when added as different particles, where at least one of these 
Consistent with this interpretation, the Examiner notes that the Examples of the instant specification are not limited to only one particle (e.g., cellulose in one alternative), but contain a series of other ingredients that have been combined, permitted by the “comprising at least” limitation of line 3 in claim 1.
Therefore, the anticipation rejection still applies to the amended claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611